Case 2:19-cv-01255-MWF-SS Document 75 Filed 11/10/20 Page 1 of 3 Page ID #:1158


                        UNITED STATES DISTRICT COURT                          JS-6
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. CV 19-1255-MWF (SSx)                              Date: November 10, 2020
 Title:   Buckley v. BMW of North America et al
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                            Court Reporter:
           Rita Sanchez                             Not Reported

           Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
           None Present                             None Present

 Proceedings (In Chambers): ORDER DISMISSING REMAINING DEFENDANTS
                            WITHOUT PREJUDICE

       On October 23, 2018, Plaintiff Tristram Buckley commenced this action in Los
 Angeles County Superior Court. (See Docket No. 1-1). On February 20, 2019, BMW
 of North America (“BMW NA”) timely removed this action. (Docket No. 1).

        On May 20, 2019, BMW NA filed a motion to dismiss, and on July 25, 2019,
 Plaintiff filed a motion to remand. (Docket Nos. 16 and 24). On December 2, 2019,
 the Court denied the motion to remand and granted the motion to dismiss with leave to
 amend. (Docket No. 30). On December 16, 2019, Plaintiff filed a Third Amended
 Complaint (“TAC”). (Docket No. 32). On December 30, 2019, BMW NA filed a
 motion to dismiss the TAC. (Docket No. 33). On March 9, 2020, the Court granted
 BMW NA’s motion to dismiss the TAC without leave to amend. (Docket No. 41). On
 July 1, 2020, the Court denied Plaintiff’s Motion for Reconsideration. (Docket No.
 64).

       BMW NA is the only Defendant in this action which has appeared or filed any
 response to any complaint. Accordingly, on March 9, 2020, the Court issued an Order
 to Show Cause with respect to the other named Defendants – Bayerische Motoren
 Werke Aktiengesellschaft, David Spiegel, South Shore BMW, BMW Gallery,
 European Automotive Gallery Inc., Alan Zaidan, Ed Amaral, Sokol Sota, and Ludwig
 Willisch. (Docket No. 42). In response, on April 8, 2020, Plaintiff filed a Motion for
 Default Judgment with respect to three of the remaining Defendants – David Spiegel,
 European Automotive Gallery, Inc., and South Shore BMW. (Docket No. 51).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-01255-MWF-SS Document 75 Filed 11/10/20 Page 2 of 3 Page ID #:1159


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. CV 19-1255-MWF (SSx)                              Date: November 10, 2020
 Title:   Buckley v. BMW of North America et al
        On June 2, 2020, the Court denied Plaintiff’s Motion for Default without
 prejudice, ordering Plaintiff to serve the TAC on the remaining Defendants. (Docket
 No. 62). On June 24, 2020, Plaintiff filed a proof of service indicating he served David
 Spiegel, South Shore BMW, and European Automotive Gallery, Inc. by mail at 918
 Providence Highway, Norwood, Massachusetts 02062. (Docket No. 63). Plaintiff
 refiled this proof of service on October 15, 2020. (Docket No. 72).

        Accordingly, on July 24, 2020, the Court issued an Order to Show Cause re
 Service on Remaining Defendants (“OSC”). (Docket No. 65). The OSC dismissed
 Defendants Bayerische Motoren Werke Aktiengesellschaft, BMW Gallery, Alan
 Zaidan, Ed Amaral, Sokol Sota, and Ludwig Willisch without prejudice. (Id. at 2).
 With respect to Defendants David Spiegel, South Shore BMW, and European
 Automotive Gallery Inc. (the “Remaining Defendants”), the OSC ordered Plaintiff to
 “show cause, in writing, why serving by mail as indicated in his proof of service was
 sufficient to serve these three Defendants.” (Id.).

       On August 5, 2020, Plaintiff filed his response to the OSC (the “Response”).
 (Docket No. 69). In his Response, Plaintiff stated that he served the Remaining
 Defendants by first-class mail, which satisfies both state and federal law. (See
 generally id.).

      On October 16, 2020, the Court issued a second order to show cause (the
 “Second OSC”), which explained that:

             Plaintiff’s Response missed the point of the OSC; the Court understands
             that service via first class mail can constitute reasonable service, however
             the Court is not convinced that service was effectuated in this case
             because of the address Plaintiff used. Specifically, Plaintiff served the
             Remaining Defendants at 918 Providence Highway, Norwood, MA,
             02062. (Docket Nos. 63, 72). However, the Court is not convinced that
             the Remaining Defendants are located in Massachusetts. Plaintiff has
             offered no evidence suggesting as much, and Plaintiff alleges that he
             purchased his car from South Shore BMW “while in Los Angeles.” (TAC
             ¶¶ 23-31).
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-01255-MWF-SS Document 75 Filed 11/10/20 Page 3 of 3 Page ID #:1160


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                            CIVIL MINUTES—GENERAL

 Case No. CV 19-1255-MWF (SSx)                              Date: November 10, 2020
 Title:   Buckley v. BMW of North America et al
             Additionally, Plaintiff has not shown that David Spiegel is a corporate
             officer, general manager, or “a person authorized by the corporation to
             receive service of process.” Dill v. Berquist Constr. Co., 24 Cal. App. 4th
             1426, 1434, 29 Cal. Rptr. 2d 746 (1994); see also Robert I. Weil, et al.,
             Rutter Group California Practice Guide: Civil Procedure Before Trial, §
             4:296 (updated June 2018) (“mailing a summons to the corporation itself
             is not valid service”).

 (Second OSC at 2-3 (Docket No. 72)). The Court stated that Plaintiff would have “one
 more chance to sufficiently demonstrate the address he used for service was the
 appropriate address for service.” (Id. at 3).

        On October 30, 2020, Plaintiff filed a response to the Second OSC (the “Second
 Response”). (Docket No. 74). The Second Response does not comply with the
 Court’s OSC to “demonstrate the address he used for service was the appropriate
 address for service.” (Second OSC at 3) (emphasis added). Plaintiff offers no
 explanation for why he believes that the Remaining Defendants’ addresses are located
 in Massachusetts. Rather, the Second Response repeats the same arguments that
 Plaintiff already made in the Response, i.e., how service via first-class mail was a
 permissible form of service under California state law. (See generally Second
 Response).

        Because Plaintiff was warned that he would have one more chance to make the
 appropriate showing in response to the Court’s OSC, and because Plaintiff failed to do
 so, the action is DISMISSED without prejudice as to the Remaining Defendants.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
